U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the period ended September 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52139 Morgan Creek Energy Corp. (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5050 Quorum Drive, Suite 700, Dallas, Texas 75254 (Address of principal executive offices) (214) 722-6490 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on whichregistered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes oNox Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes o No o Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as ofSeptember 30, 2010 Common Stock, $0.001 MORGAN CREEK ENERGY CORP. Form 10-Q Part 1. FINANCIAL INFORMATION Item 1. Financial Statements 1 Balance Sheets 2 Statements of Operations 3 Statements of Cash Flows 4 Notes to Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 Part II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Removed and Reserved 26 Item 5. Other Information 26 Item 6. Exhibits 26 PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MORGAN CREEK ENERGY CORP. (An Exploration Stage Company) FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (unaudited) 1 MORGAN CREEK ENERGY CORP. (An Exploration Stage Company) BALANCE SHEETS September 30, December 31, ASSETS (Unaudited) (Audited) CURRENT ASSETS Cash $ $ Accounts receivable - Prepaid expenses and other TOTAL CURRENT ASSETS OIL AND GAS PROPERTIES, unproven(Note 3) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Due to related party (Note 6) TOTAL CURRENT LIABILITIES GOING CONCERN (Note 1) STOCKHOLDERS’ EQUITY (Note 4) Common stock, 66,666,666 shares authorized with $0.001 par value Issued and outstanding 37,612,392 common shares (December 31, 2009 – 34,032,392) Additional paid-in-capital Private placement subscriptions - Deficit accumulated during exploration stage ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES & STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these financial statements. 2 MORGAN CREEK ENERGY CORP. (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30 Nine Months Ended September 30 Inception (October 19, 2004) to September 30, GENERAL AND ADMINISTRATIVE EXPENSES Investor relations $
